



 
PROPERTY OPTION AGREEMENT
 
 
THIS AGREEMENT made and entered into as of the 30th day of June, 2004.
 
BETWEEN:
 
MinQuest Inc., a company having a mailing address at 4235 Christy Way,
Reno,Nevada 89509, U.S.A ;
 
(herein called the “Optionor “)
 
OF THE FIRST PART
 
AND:
American Goldfields Inc., a company having an office at
#200 – 4170 Still Creek Dr, Burnaby, B.C. Canada, V5C 6C6;
 


 
(herein called the “Optionee “)
 
OF THE SECOND PART
 


 
WHEREAS the Optionor has represented that it is the sole recorded and beneficial
owner in and to the Imperial Property (the “Property”) described in Schedule “A”
attached hereto;
 
AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the
Optionor, now wishes to grant to the Optionee the exclusive right and option to
acquire an undivided 100% right, title and interest in and to the Property on
the terms and conditions hereinafter set forth;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the mutual covenants herein set forth and the sum of One Dollar ($1.00) of
lawful money of U.S. currency now paid by the Optionee to the Optionor (the
receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually
covenant and agree as follows:

 
 

--------------------------------------------------------------------------------

 

 
1.
Definitions

 
The following words, phrases and expressions shall have the following meanings:
 
 
(a)
“After Acquired Properties” means any and all mineral interests staked, located,
granted or acquired by or on behalf of either of the parties hereto during the
currency of this Agreement which are located, in whole or in part, within one
mile of the perimeter of the Property;

 
 
(b)
“Work Commitment” includes all direct or indirect expenses [net of government
incentives and net of payments to the Optionor pursuant to paragraph 4 hereof]
of or incidental to Mining Operations.  The certificate of the Controller or
other financial officer of the Optionor, together with a statement of
expenditures in reasonable detail shall be prima facie evidence of such
expenditures.  In the event the commitment is not met on any year, the balance
will be due in cash and or free trading stock paid to the Optionor.  Any and all
excess amounts expended in one year may offset commitments to future
commitments;

 
 
(c)
“Facilities” means all mines and plants, including without limitation, all pits,
shafts, adits, haulageways, raises and other underground workings, and all
buildings, plants, facilities, and other structures, fixtures, and improvements,
and all other property, whether fixed or moveable, as the same may exist at any
time in, or on the Property and relating to the operator of the Property as a
mine or outside the Property if for the exclusive benefit of the Property only.

 
 
(d)
“Force Majeure” means an event beyond the reasonable control of the Optionee
that prevents or delays it from conducting the activities contemplated by this
Agreement other than the making of payments referred to in Section 4
herein.  Such events shall include but not be limited to acts of God, war,
insurrection, and inclement weather conditions.  Any action or inaction of
governmental agencies, inability to obtain any environmental, operating or other
permits or approvals, authorizations or consents within 18 months of application
assuming continual persistance by the Optionee shall also constitute grounds for
Force Majeure;

 
 
(e)
“Mineral Products” means the commercial end products derived from operating the
Property as a mine;


 
 

--------------------------------------------------------------------------------

 

 
 
(f)
“Mining Operations” includes:

 
 
(i)
every kind of work done on or with respect to the Property by or under the
direction of the Optionee during the Option Period or pursuant to an approved
Work Program except expansion of the property boundaries; and

 
 
(ii)
without limiting the generality of the foregoing, includes all work capable of
receiving assessment credits pursuant to The Mines and Minerals Act of Nevada
and the work of assessment, geophysical, geochemical and geological surveys,
studies and mapping, investigating, drilling, designing, examining equipping,
improving, surveying, shaft sinking, raising, cross-cutting and drifting,
searching for, digging, trucking, sampling, working and procuring minerals, ores
and metals, in surveying and bringing any mineral claims to lease or patent, in
doing all other work usually considered to be prospecting, exploration,
development, a feasibility study, mining work, milling, concentration,
bonification or ores and concentrates, as well as the separation and extraction
of mineral products;

 
 
(g)
“Net Smelter Royalty” means that Net Smelter Royalty as defined in Schedule “B”
attached hereto (“NSR”);

 
 
(h)
“Option” means the option granted by the Optionor to the Optionee to acquire,
subject to the NSR reserved to the Optionor, an undivided 100% right, title and
interest in and to the Property as more particularly set forth in Section 4.

 
 
(i)
“Option Period” means the period from the date hereof to the date at which the
Optionee has performed its obligations to acquire its 100% interest in the
Property as set out in Section 4 hereof, which ever shall be the lesser period;

 
 
(j)
“Property” means the mineral claims described in Schedule “A”;

 
 
(k)
“Work Program” means, a program of work reasonably acceptable to both parties in
respect of a particular Property, contained in a written document setting out in
reasonable detail:

 
 
(i)
an outline of the Mining Operations proposed to be undertaken and conducted on
the Property, specifically stating the period of time during which the work
contemplated by the proposed program is to be done and performed;

 
 
(ii)
the estimated cost of such Mining Operations including a proposed budget
providing for estimated monthly cash requirements in advance and giving
reasonable details;


 
 

--------------------------------------------------------------------------------

 

 
 
(iii)
the total estimated cash costs shall be put in escrow each month to cover
expenses of Optionor, including but not restricted to cost of initial expansion
of claim position by location and filing at an estimated cost of US$5,000 per
year: and

 
 
(iv)
the identity and credentials of the person or persons undertaking the Mining
Operations so proposed if not the Optionor.

 
reasonably acceptable to both parties hereto.
 
2.
Headings

 
Any heading, caption or index hereto shall not be used in any way in construing
or interpreting any provision hereof.
 
3.
Singular, Plural

 
Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.
 
4.
Option

 
The Optionor hereby grants to the Optionee the sole exclusive right and option
(the “Option”) to earn a 100% interest in the Property exercisable as follows:
 
 
(a)
the Optionee paying the sum of $60,000 US to the Optionor by way of cash upon
signing.

 
 
(b)
on or before July 1, 2005:

 
 
(i)
the Optionee makes a work commitment of $75,000 on the Property;

 
 
(ii)
and the Optionee paying $20,000 to the Optionor;

 
 
(c)
on or before July 1, 2006:

 
 
(i)
the Optionee makes a work commitment of $100,000 on the Property in addition to
the expenditure referred to in clauses  (b)(i) hereof;

 
 
(ii)
and the Optionee paying $20,000 to the Optionor;

 
 
(d)
on or before July 1, 2007:

 
 
(i)
the Optionee makes a work commitment of $100,000 on the Property in addition to
the expenditure referred to in clauses  (b)(i) and (c)(i) hereof;

 
 
(ii)
and the Optionee paying $20,000 to the Optionor;

 
 
(e)
on or before  July 1, 2008

 
 
(i)
the Optionee makes a work commitment of $100,000 on the Property in addition  to
the expenditures referred to in clauses (b)(i), (c)(i) and  (d)(i)

 
 
(ii)
and the Optionee paying $20,000 to the Optionor;

 
(f)             on or before July 1 ,2009
 
(i)
the Optionee makes a work commitment of  $125,000 on the Property in
addition  to the expenditures referred to in clauses (b)(i),(c)(i),(d)(i) and
(e)(i).



following which the Optionee shall be deemed to have exercised the Option (the
“Exercise Date”) and shall be entitled to an undivided 100% right, title and
interest in and to the Property with the full right and authority to equip the
Property for production and operate the Property as a mine subject to the rights
of the Optionor to receive the  NSR.
 
5.
Transfer of Title

 
Upon completion of all work commitments and property payments by Optionee the
Optionor will deliver or cause to be delivered to the Optionee’s solicitors a
duly executed transfer of Property in favour of the Optionee (the “Optionee
Transfer”) to be held in trust by said solicitors subject to the terms and
conditions of this Agreement.  The Optionee shall be entitled to record the
Optionee Transfer with the appropriate government offices to effect transfer of
legal title of the Property into its own name upon the full and complete
exercise of the Option by the Optionee. In the event the Optionee Transfer is
recorded the Optionor shall be entitled to record notice of its NSR interest.
 
6.
Mining Operations during Option

 
During the Option Period, the Optionor shall conduct the Mining Operations on
the Property for and on behalf of the Optionee and shall invoice the Optionee in
respect of the expenses of such Mining Operations from time to time and the
prompt payment of such invoices when due shall constitute Expenditures by the
Optionee as contemplated under Section 4 hereof.
 
7.
Assignment

 
During the Option Term, no party shall sell, transfer, assign, mortgage, pledge
or otherwise encumber its interest in this Agreement or its right or interest in
the Property without the consent of the other parties, such consent to be not
unreasonably withheld, provided that any party shall be permitted to assign this
Agreement to an “affiliate”, as that term is defined in The Company Act
(Nevada).  It will be a condition of any assignment under this Agreement that
such assignee shall agree in writing to be bound by the terms of this Agreement
applicable to the assignor.  In the event Optionee completes all obligations to
acquire a 100% interest in the Property the Optionor will have the right to
transfer, assign an or sell the NSR on the open market.

 
 

--------------------------------------------------------------------------------

 

 
8.
Termination

 
This Agreement shall forthwith terminate in circumstances where:
 
 
(a)
the Optionee fails to make the payments for or carry out the expenditures
required in Section 4 of this Agreement on or before the dates set out herein
provided that, in circumstances where the Optionee is prevented from carrying
out any of the expenditures contemplated in Section 4 prior to the dates set out
therein due to Force Majeure, then the Optionee shall forthwith give the
Optionor written notice of the commencement and termination of the said Force
Majeure and thereafter such dates shall be deemed to have been extended by the
period of time during which the Force Majeure remains in effect; or

 
 
(b)
the Optionee gives notice of termination to the Optionor which it shall be at
liberty to do at any time after the execution of this Agreement. If and when the
Optionee elects to terminate this agreement, at such time the property will be
returned to the Optionor with at least 1 year assessment requirement credit.

 
9.
Representations, Warranties and Covenants of the Optionor

 
The Optionor represents, warrants and covenants to and with the Optionee as
follows:
 
 
(a)
the Optionor is a company duly organized validly existing and in good standing
under the laws of Nevada;

 
 
(b)
the Optionor has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;

 
 
(c)
neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents;

 
 
(e)
the Agreement constitutes a legal, valid and binding obligation of the Optionor;

 
 
(f)
the Property is accurately described in Schedule “A”, is in good standing under
the laws of the jurisdiction in which it is located and is free and clear of all
liens, charges and encumbrances;


 
 

--------------------------------------------------------------------------------

 

 
 
(g)
the Optionor is the sole recorded and beneficial owner of the Property and has
the exclusive right to enter into this Agreement and all necessary authority to
transfer its interest in the Property in accordance with the terms of this
Agreement;

 
 
(h)
no person, firm or corporation has any proprietary or possessory interest in the
Property other than the Optionor, and no person, firm or corporation is entitled
to any royalty or other payment in the nature of rent or royalty on any
minerals, ores, metals or concentrates or any other such products removed from
the Property other than the government of the state of Nevada pursuant to
statute;

 
 
(i)
upon request by the Optionee, the Optionor shall deliver or cause to be
delivered to the Optionee copies of all available maps and other documents and
data in its possession respecting the Property; and

 
 
(j)
subject to performance by the Optionee of its obligations under Section 4,
during the Option Period, the Optionor will keep the Property in good standing,
free and clear of all liens, charges and encumbrances, will carry out all Mining
Operations on the Property in a miner-like fashion, will obtain all necessary
licenses and permits as shall be necessary and will, file all applicable work up
to the legal limits as assessment work under The Mines and Minerals Act
(Nevada).

 
10.
Representations, Warranties and Covenants of the Optionee

 
The Optionee represents, warrants and covenants to and with the Optionor that:
 
 
(a)
the Optionee is a company duly organized validly existing and in good standing
under the laws of Nevada;

 
 
(b)
the Optionee has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;

 
 
(c)
neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents;

 
 
(e)
this Agreement constitutes a legal, valid and binding obligation of the
Optionee; and


 
 

--------------------------------------------------------------------------------

 

 
11.
Indemnity and Survival of Representations

 
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by the Optionee and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.
 
The Optionor agrees to indemnify and save harmless the Optionee from any
liability to which it may be subject arising from any Mining Operations carried
out by the Optionor or at is direction on the Property.  The Optionee agrees to
indemnify and save harmless the Optionor from any liability to which it may be
subject arising from any Mining Operations carried out by the Optionee or at its
direction on the Property.
 
12.
Confidentiality

 
The parties hereto agree to hold in confidence all information obtained in
confidence in respect of the Property or otherwise in connection with this
Agreement other than in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities legislation,
in which case such disclosure shall only be made after consultation with the
other party.
 
13.
Notice

 
All notices, consents, demands and requests (in this Section 13 called the
“Communication”) required or permitted to be given under this Agreement shall be
in writing and may be delivered personally sent by telegram, by telex or
telecopier or other electronic means or may be forwarded by first class prepaid
registered mail to the parties at their addresses first above written.  Any
Communication delivered personally or sent by telegram, telex or telecopier or
other electronic means shall be deemed to have been given and received on the
second business day next following the date of sending.  Any Communication
mailed as aforesaid shall be deemed to have been given and received on the fifth
business day following the date it is posted, addressed to the parties at their
addresses first above written or to such other address or addresses as either
party may from time to time specify by notice to the other; provided, however,
that if there shall be a mail strike, slowdown or other labour dispute which
might affect delivery of the Communication by mail, then the Communication shall
be effective only if actually delivered.
 
14.
Further Assurances

 
Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order fully to perform and carry out the
terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
15.
Entire Agreement

 
The parties hereto acknowledge that they have expressed herein the entire
understanding and obligation of this Agreement and it is expressly understood
and agreed that no implied covenant, condition, term or reservation, shall be
read into this Agreement relating to or concerning any matter or operation
provided for herein.
 
16.
Proper Law and Arbitration

 
This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada and the laws of the United States of America applicable
therein.  The parties hereto hereby irrevocably attorn to the jurisdiction of
the Courts of Nevada. All disputes arising out of or in connection with this
Agreement, or in respect of any defined legal relationship associated therewith
or derived therefrom, shall be referred to and finally resolved by a sole
arbitrator by arbitration under the rules of The Arbitration Act of Nevada.
 
17.
Enurement

 
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
18.                      After Acquired Properties
 
 
(i)
The parties covenant and agree, each with the other, that any and all After
Acquired Properties shall be subject to the terms and conditions of this
Agreement and shall be added to and deemed, for the purposes hereof, to be
included in the Property.  Any costs incurred by the Optionor in staking,
locating, recording or otherwise acquiring any “After Acquired Properties” will
be deemed to Mining Operations for which the Optionor will be entitled to
reimbursements as part of the Expenditures payable by the Optionee hereunder.

 
 
(ii)
Any additional claims staked within a 1 mile radius (1.6 km.) of the property
boundaries by the Optionor shall form part of this agreement. As per 1k(iii),
the Optionee will escrow $5,000 US for the costs of staking additional claims
undertaken by the Optionor at the request of the Optionee.


 
 

--------------------------------------------------------------------------------

 

 
19.                      Default
 
Notwithstanding anything in this Agreement to the contrary if any party (a
“Defaulting Party”) is in default of any requirement (other than as set forth in
Section 4) herein set forth the party affected by such default shall give
written notice to the Defaulting Party specifying the default and the Defaulting
Party shall not lose any rights under this Agreement, unless thirty (30) days
after the giving of notice of default by the affected party the Defaulting Party
has failed to take reasonable steps to cure the default by the appropriate
performance and if the Defaulting Party fails within such period to take
reasonable steps to cure any such default, the affected party shall be entitled
to seek any remedy it may have on account of such default including, without
limiting, termination of this Agreement.
 
20.                      Payment
 
All references to monies hereunder shall be in U.S. funds.  The Optionee shall
escrow projected monthly costs into an account for the Expenditures.  Escrow
funds will be used to pay invoices delivered by the Optionor which for the
purposes of this agreement shall constitute prompt and due payment.
 
21.                      Option Only
 
This is an option only and except as herein specifically provided otherwise,
nothing herein contained shall be construed as obligating the Optionee to do any
acts or make any payments hereunder, and any act or acts or payment or payments
as shall be made hereunder shall not be construed as obligating the Optionee to
do any further act or make any further payment or payments.
 
22.                      Revisionary Rights
 
Optionor retains reversionary rights to all property within the boundary of the
Area of Interest as long as Optionee, its subsidiaries or assigns holds
title.  At such time in the future that Optionee, its subsidiaries or assigns
decides any and all property held by Optionee within the referenced Area of
Interest is unnecessary to the pursuit of an ore deposit, Optionee, its
subsidiaries or assigns will offer said Property to Optionor, its subsidiaries
or assigns at least 60 days prior to any fees, taxes, payments or other
assessment being due and payable.  Optionee, its subsidiaries or assigns will
make available any and all data to Optionor to evaluate the potential or lack
thereof of the offered property.  Optionor will be obligated to accept in
writing, by fax or verbally within 30 days of notification.  At such time that
Optionor accepts any part of a Property, Optionee, its subsidiaries or assigns
will transfer any and all drill core, pulps, rejects, digital and other data
available for the above referenced property.
 
23.                      Supersedes Previous Agreements
 
This Agreement supersedes and replaces all previous oral or written agreements,
memoranda, correspondence or other communications between the parties hereto
relating to the subject matter hereof.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 30th day of June, 2004
 


 
            MinQuest Inc.
 


Per:           
Authorized Signatory




          American Goldfields Inc.


Per:                                                                
Authorized Signatory
 



 
 

--------------------------------------------------------------------------------

 



 


 
SCHEDULE A


LIST OF IMPERIAL PROPERTY UNPATENTED CLAIMS, SECTIONS 34-36, T4S, R40E, MDB&M,
ESMERALDA COUNTY, NEVADA
 


Claim Name
BLM Serial Number
Lida 1-10
838518-838527
Helen
833046
Helen 1-9
833047-833055
Imperial 20-21
833056-833






 
 

--------------------------------------------------------------------------------

 
-  -



 
SCHEDULE “B”
 


 
“Net Smelter Return” shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:
 
(a)
the cost of transportation of the ores, concentrates or metals from the Property
to such smelter or other purchaser, including related insurance;

 
(b)           smelting and refining charges including penalties; and
 
The Optionee shall reserve and pay to the Optionor a NSR equal to three (3%)
percent of Net Smelter Return.
 
Payment of NSR payable to the Optionor hereunder shall be made quarterly within
thirty (30) days after the end of each calendar quarter during which the
Optionee receives Net Smelter Returns.  Within thirty (30) days after the end of
each calendar quarter for which the NSR are payable to the Optionor, the records
relating to the calculation of NSR for such year shall be audited by the
Optionee and any adjustments in the payment of NSR to the Optionor shall be made
forthwith after completion of the audit.  All payments of NSR to the Optionor
for a calendar year shall be deemed final and in full satisfaction of all
obligations of the Optionee in respect thereof if such payments or the
calculations thereof are not disputed by the Optionor within ninety (90) days
after receipt by the Optionor of the same audited statement.  The Optionee shall
maintain accurate records relevant to the determination of NSR and the Optionor,
or its authorized agent, shall be permitted the right to examine such records at
all reasonable times.
 



--------------------------------------------------------------------------------
